Citation Nr: 1021422	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  05-00 419	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the shoulders.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for heart 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel
INTRODUCTION

The appellant is a veteran who had recognized active service 
from January 1942 to May 1942 and from October 1944 to 
February 1946. These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a September 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  In May 2007, the Board granted a 
motion to advance the case on the Board's docket due to the 
appellant's advanced age.  

The claims to reopen are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is required.


FINDING OF FACT

The Veteran failed to report for a VA examination scheduled 
in conjunction with his increased rating claim; good cause 
for his failure to appear is neither shown nor alleged.


CONCLUSION OF LAW

The Veteran's claim seeking an increased rating for PTSD must 
be denied because he failed (without good cause) to report 
for a VA examination scheduled to determine his entitlement 
to an increased rating for PTSD.  38 C.F.R. § 3.326(a), 3.655 
(2009); Sabonis v. Brown, 6 Vet. App. 426 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, further VCAA notice and assistance is not 
required because, as explained further below, the increased 
rating issue presented involves a claim that cannot be 
substantiated as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  

B.  Legal Criteria, Factual Background, and Analysis

VA has a duty to assist the Veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.103, 3.159.  VA's duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  Individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. 
§§ 3.326(a), 3.327(a).  VA regulations also address the 
consequences of a failure to report for a scheduled VA 
medical examination and provide that when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination, and a claimant, without good 
cause, fails to report for such examination in a claim for 
increase, as here, the claim shall be denied.  38 C.F.R. 
§ 3.655(a).  Examples of good cause include, but are not 
limited to, the appellant being ill or hospitalized or the 
death of an immediate family member.  Id.  The Veteran was 
advised of 38 C.F.R. § 3.655 in a March 2010 supplemental 
statement of the case.

To assist the Veteran with the development of evidence to 
support his claim seeking a higher rating for PTSD, the 
Board's May 2007 remand requested that the AMC schedule him 
for a psychiatric examination to determine the severity of 
his service-connected PTSD.  The Board's remand noted that 
the Veteran had failed to report for a prior examination in 
March 2006 but that notice of that examination had not been 
sent to his latest address of record.  He was scheduled for a 
psychiatric examination in November 2009.  The Veteran 
failed, without giving cause, to report for that VA 
examination.  There is nothing in the record to suggest that 
he did not receive notice of the examination.  Neither he nor 
his representative has alleged there is good cause for the 
failure to report for the scheduled examination.  A Veteran 
cannot passively wait for assistance in those circumstances 
where his cooperation is needed for evidentiary development.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (finding 
that the duty to assist is not a one-way street).  Under 
38 C.F.R. § 3.655 in such circumstances the claim must be 
denied.  The law is dispositive.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

A rating in excess of 30 percent for PTSD is denied.


REMAND

As noted above, VA has a duty to assist the Veteran in the 
development of facts pertinent to his claims.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. §§ 3.103, 3.159.  VA's duty to assist 
includes obtaining medical records where indicated by the 
facts and circumstances of the case.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

With respect to the claims to reopen, a March 2007 VA 
treatment record notes that the Veteran was followed by an 
"outside" (non-VA) physician twice a month and received 
most of his medications through the outside medical doctor.  
The evidence of record does not include any recent private 
treatment records.  As the evidence of record suggests that 
there are private treatment records which may be pertinent to 
his claims, development for such records is necessary.

The Veteran is advised that under 38 C.F.R. § 3.158(a), where 
evidence requested in connection with a claim for VA benefits 
(to include releases for private records) is not furnished 
within one year of the request, the claim will be considered 
abandoned.  He is further advised that if VA is unable to 
secure private records of his treatment, it is ultimately his 
responsibility to ensure that such records are received.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be asked to 
identify (including by name and address), 
and provide any releases needed for VA to 
secure records from, the private doctor he 
sees twice a month (who prescribes his 
medications as noted in the May 2007 VA 
treatment record).  Copies of the 
physician's complete clinical records of 
all treatment and evaluations should be 
secured for the record.  If there is no 
response to an RO request for records from 
any identified source, the Veteran should 
be so notified, and advised that 
ultimately it is his responsibility to 
ensure that private records sought are 
received. If any records cannot be secured 
because they have been irretrievably lost 
or destroyed, it should be so noted for 
the record.  The RO should also arrange 
for any further development that is 
suggested by any additional records 
received (to include arranging for an 
examination, if indicated).

2.  The RO should then readjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


